                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERESA AGUIRRE,                                    Case No. 16-cv-05564-HSG
                                   8                     Plaintiff,                         FINAL JUDGMENT
                                   9               v.

                                  10     THE STATE OF CALIFORNIA, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            In accordance with the jury’s verdict in this matter, as rendered on January 11, 2019 and as

                                  14   memorialized in the Verdict Form, see Dkt. No. 216, the Court enters final judgment as follows:

                                  15            TERESA AGUIRRE shall recover nothing, and the action against the STATE OF

                                  16   CALIFORNIA, CARIANNE HUSS, and DEBRA MILLS shall be dismissed on the merits.

                                  17            IT IS SO ORDERED.

                                  18   Dated:    2/12/2019
                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
